Citation Nr: 0930363	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a reduction in the monetary amount of the monthly 
payments for nonservice-connected pension with aid and 
attendance for the one-year period from August 1, 2007 was 
proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to November 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) via the VA Regional Office and 
Insurance Center (ROIC).  

In an August 2007 letter, the ROIC notified the appellant of 
its decision to reduce the monetary amount of the Veteran's 
monthly pension for one year beginning August 1, 2007, based 
on the Veteran's receipt of a lump sum payment of money from 
the Social Security Administration in July 2007.  After the 
Veteran timely filed a notice of disagreement initiating an 
appeal from that decision, the RO issued a statement of the 
case; and then the Veteran timely filed a substantive appeal 
(VA Form 9)  to perfect his appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In July 2007 the Veteran received a separate lump sum payment 
of $5117.00 from the Social Security Administration, of which 
$4,386.00 is countable income for the one year period 
beginning August 1, 2007.


CONCLUSION OF LAW

The criteria for reduction in the monetary amount of the 
monthly payments for nonservice-connected pension with aid 
and attendance for the one-year period from August 1, 2007, 
were properly met.  38 U.S.C.A. §§ 1541, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.159, 3.271, 
3.272 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

The RO has generally satisfied its duty to notify the 
appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  The 
RO has effectively notified the appellant of information and 
evidence: necessary to substantiate the claim that the RO's 
reduction in the monetary amount of the monthly payments for 
nonservice-connected pension with aid and attendance for the 
one-year period from August 1, 2007 was improper; that VA 
would seek to provide; and that the appellant was expected to 
provide.  The appellant's submissions show that he is 
cognizant of the necessary requirements and has submitted all 
required evidence in this matter.

The appellant was not precluded from participating 
effectively in the processing of his claim and the notice did 
not affect the essential fairness of the decision.  VA has 
done everything reasonably possible to assist the appellant 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  All relevant records have been secured.

In any case, the duties under VCAA are not applicable here 
because the claim for the benefit lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law); Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001); VAOGCPREC 5-2004; 
see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"). 

II.  Analysis

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1521 further 
provides for an increased rate of pension, special monthly 
pension, when an otherwise eligible veteran is in need of 
regular aid and attendance or has a disability rated as 
permanent and total and (1) has an additional disability or 
disabilities ratable at 60 percent, or (2) is permanently 
housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. 
§§ 3.351(b), (c), and (d). 

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate (MAPR) 
specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 
C.F.R. § 3.3(a).  Pension benefits are paid at the maximum 
annual rate reduced by the amount of annual income received 
by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 
3.3(a)(3)(v), 3.23(a), (b), (d)(4).  

If a veteran is in need of regular aid and attendance, the 
annual rate of pension payable to the Veteran under 
38 U.S.C.A. § 1521(c) shall be reduced by the amount of the 
Veteran's annual income and, subject to 38 U.S.C.A. 
§ 1521(h)(1), the amount of annual income of such family 
members.  38 U.S.C.A. § 1521(c)(2).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included and counted 
as income during the 12-month period in which it was 
received, except for listed exclusions under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271 (2008).  

Income from the Social Security Administration (SSA) benefits 
is not specifically excluded under 38 C.F.R. § 3.272.  Such 
payments are therefore included as countable income.  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
period following receipt of the income.  38 C.F.R. § 
3.271(c).

In this case, in a May 1989 rating decision the RO granted 
nonservice-connected disability pension at the rate of $60.00 
per month effective from May 1, 1988.  In a June 1989 notice 
letter, the RO notified the Veteran that the award was based 
on countable annual income of $0.00 from all sources.  

In an April 2000 rating decision, the RO granted entitlement 
to benefits based on the need for aid and attendance.  In 
April 2000, the RO notified the Veteran that the monthly 
pension amount was increased to $1,249.00 per month 
($14,988.00 per year), effective from March 1, 2000, because 
of pension with aid and attendance.  The RO notified the 
Veteran that the monthly rate of pension was dependent in 
part on his income, expenses, and the number, or in this 
case, absence of dependents.  

The appellant has appealed an August 2007 ROIC decision that 
reduced the amount of his monthly pension payment to $423 for 
a one-year period beginning August 1, 2007; and beginning 
August 1, 2008, was to be increased to $788.00.  

The ROIC decision was based on the determination that a 
processed Social Security Administration (SSA) statement 
showed that in July 2007 the Veteran received the sum of 
$5,117.00 as a retroactive payment due for December 2006 
through June 2007; and the Veteran was now entitled to 
$731.00 monthly payment from SSA.  The lump sum SSA payment 
was in addition to the Veteran's monthly SSA income that 
totaled $8,772 for the year.

The ROIC determined that the lump sum payment amount of 
$4,386.00 (SSA payment of $5,117.00 minus $731.00 (June 
payment)) received from SSA in July 2007 must be counted in 
determining the monetary amount of the Veteran's monthly VA 
pension payments for a full calendar year following its 
receipt.   

As reflected in his notice of disagreement, the Veteran 
appealed the August 2007 decision, essentially claiming that 
his monthly pension amount should not have been reduced for 
the one-year period beginning from August 1, 2007.  He did 
not contest the specific monetary amount of the reduction for 
that one-year period.  In his notice of disagreement he 
contested VA's finding that he had received income amount of 
$4,386.00, stating that he had not earned any income since he 
began receiving his VA nonservice-connected pension. 

The claims file contains a July 14, 2007 Social Security 
Administration (SSA) Retirement, Survivors and Disability 
Insurance Notice of Award letter sent to the Veteran.  In 
that letter, SSA notified the Veteran that he would receive 
$5,117.00 from SSA on around July 20, 2007, and that this was 
money due to the Veteran from December 2006 through June 
2007.  The letter also notified the Veteran that following 
that payment, his next payment of $731.00, which was for July 
2007, would be received on or about the second Wednesday of 
August 2007.  After that, the Veteran would receive $731.00 
every month.

As indicated above, the amount of the monthly payment due 
from VA for his nonservice-connected pension with aid and 
attendance is based in part on the amount of other income 
received by him.  The annual rate of pension payable to the 
Veteran with regular aid and attendance under 38 U.S.C.A. 
§ 1521(c) shall be reduced by the amount of the Veteran's 
annual income.  38 U.S.C.A. § 1521(c)(2). 

The record shows that in July 2007, the Veteran received from 
SSA a lump sum amount of $5,117.00.  This is countable income 
for purposes of determining the annual rate of pension 
payable to the Veteran, and for purposes of determining 
amounts by which the annual rate of pension shall be reduced.  
Id.  Of this amount, $731.00 was payment for the prior month 
of June 2007.  This amount was already accounted for in the 
determination of the annual rate (as the monthly prorated 
share of the total annual income of $8,772 from SSA).  
Therefore, the $731.00 is netted out of the total sum of 
$5,117.00.  This results in the calculated amount of 
$4,386.00 as the amount of additional countable annual 
income.  

The annual rate of pension payable to the Veteran with 
regular aid and attendance shall be reduced by that amount 
($4386.00) of annual income.  Id.   This amount is prorated 
(dividing this amount by 12) over the subsequent 12 months 
beginning August 1, 2007.  This calculation results in an 
additional countable monthly income of $366.00 for each of 
the 12 months per year beginning August 1, 2007.  The monthly 
rate of pension payable to the Veteran with regular aid and 
attendance under 38 U.S.C.A. § 1521(c) shall be reduced by 
this amount ($366.00) of monthly income.  Id. 

Review of the RO's actions outlined in the August 2007 
decision shows that for the one-year period beginning August 
1, 2007, the RO properly reduced the amount of the monthly 
pension payable to the Veteran by the amount of $365.50.  At 
the end of the one-year period, beginning August 1, 2008, the 
RO properly increased the amount of the monthly pension by 
$365.50.  In sum, the record reflects that the RO properly 
reduced the amount of the monthly pension payable to the 
Veteran with regular aid and attendance for the one-year 
period beginning August 1, 2007. 
 
The Board has no discretion in making a decision on this 
matter.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
United States Court of Appeals for Veterans Claims held that, 
when the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  Congress prohibits the payment of VA death pension to 
those whose countable income exceeds statutory limits, which 
is the case here in that the appellant's countable income 
exceeds those limits.  Therefore, he is not legally entitled 
to VA non-service-connected death pension benefits.


ORDER

Reduction of the amount of monthly payments for nonservice-
connected pension with aid and attendance for the one-year 
period from August 1, 2007 was proper, the Veteran's appeal 
is denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


